      Case 1:20-cr-00003-JTN ECF No. 19 filed 03/12/20 PageID.37 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                      Hon. Janet T. Neff
 v.
                                                                      Case No. 1:20-cr-00003
 MERLE ELIZABETH CAFFEE,

        Defendant.
 ________________________________/

                            REPORT AND RECOMMENDATION

       Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned case on

March 12, 2020, after receiving the written consent of defendant and all counsel. At the hearing,

defendant Merle Elizabeth Caffee entered a plea of guilty to Count One of the Indictment in

exchange for the undertakings made by the government in the written plea agreement. In Count

One of the Indictment, defendant is charged with conspiracy to distribute and possess with intent

to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1).

On the basis of the record made at the hearing, I find that defendant is fully capable and competent

to enter an informed plea; that the plea is made knowingly and with full understanding of each of

the rights waived by defendant; that it is made voluntarily and free from any force, threats, or

promises, apart from the promises in the plea agreement; that the defendant understands the nature

of the charge and penalties provided by law; and that the plea has a sufficient basis in fact.

       I therefore recommend that defendant's plea of guilty to Count One of the Indictment be

accepted, that the court adjudicate defendant guilty, and that the written plea agreement be

considered for acceptance at the time of sentencing. Acceptance of the plea, adjudication of guilt,
     Case 1:20-cr-00003-JTN ECF No. 19 filed 03/12/20 PageID.38 Page 2 of 2



acceptance of the plea agreement, and imposition of sentence are specifically reserved for the

district judge.

Dated: March 12, 2020                                      /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               2
